Citation Nr: 0901855	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a lung disorder due 
to asbestos exposure.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1979 to 
March 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and June 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

In November 2008, the veteran and his spouse presented 
testimony at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, with regard to his asbestosis claim, the veteran must 
be scheduled for a VA examination to obtain a medical opinion 
concerning the etiology of any current respiratory disorder 
on the basis of in-service incurrence due to asbestos 
exposure.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Under McLendon, in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

The VA Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C (Manual), provides 
information concerning claims for service connection for 
disabilities purportedly resulting from asbestos exposure.  
Common materials that may contain asbestos are steam pipes 
for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (a).  The Manual also lists some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Inhalation of asbestos fibers can lead to a non-exclusive 
list of asbestos related diseases/abnormalities: fibrosis 
(the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis), tumors, pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  The 
extent and duration of exposure to asbestos is not a factor 
for consideration.  Id. at Subsection (d) (emphasis added).   

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether the veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).  See also 
VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 
(2000).  

During service, the veteran's military occupational specialty 
was machinists mate / mechanic.  His service personnel 
records (SPRs) confirm that he served aboard the engine rooms 
of the USS Badger and USS Sterett, as well as at a submarine 
base in Hawaii.  His service treatment records (STRs) confirm 
that throughout the 1980s, the veteran was periodically 
examined as part of the Navy Asbestos Medical Surveillance 
Program.  According to his STRs, he experienced "probable" 
airborne exposure to asbestos due to his work in the boiler 
and engine rooms of Naval vessels.  In particular, in a 
February 2006 statement, he indicated that during his service 
he was exposed to asbestos from walls, gaskets, pipes, 
valves, insulation, and fire materials.  However, all of his 
respiratory examinations during service were normal.  
Regardless, the veteran's STRs and SPRs clearly demonstrate 
in-service exposure to asbestos.  In fact, the RO conceded 
the veteran's in-service asbestos exposure in the June 2006 
rating decision.  The question now at issue is whether the 
confirmed in-service asbestos-exposure resulted in a 
subsequent respiratory disability.     

Post-service, the evidence reflects no report of respiratory 
problems until 2003.  Overall, post-service, there is mix of 
favorable and unfavorable evidence on the issue of 
asbestosis.  A February 2005 private X-ray report noted 
stable minimal bilateral apical "pleural thickening."  In 
contrast, private X-rays of the chest dated in March 2005 
revealed "no pleural effusion."  The veteran underwent a VA 
QTC examination in May 2006 to determine the etiology of any 
asbestos-related lung disorder.  Based on May 2006 X-rays, 
the examiner concluded that "no apical pleural thickening" 
was found.  Rather, the examiner diagnosed the veteran with 
restrictive airway disease.  But the examiner also indicated 
that it "may be as likely as not" that his pleural 
thickening is due to in-service asbestos exposure.  The 
examiner's conclusion does not logically flow from the 
context of his clinical findings.  Therefore, this 
examination is not very probative.  Finally, in a private 
MDSI examination dated in October 2006 associated with this 
Social Security Administration (SSA) claim, the veteran was 
diagnosed with "restrictive lung disease secondary to 
asbestos".  The M21-MR does not list restrictive airway 
disease as an asbestos-related disease, and this physician 
did not provide adequate reasons and bases for his opinion.  

In this regard, in light of the conflicting evidence of 
record on this issue, a new VA examination and opinion is 
required to reconcile the differing assessments as to the 
existence and etiology of the veteran's lung disorder.  

First, with regard to his low back disorder claim, the 
veteran must be scheduled for a VA examination to obtain a 
medical opinion concerning the etiology of any current low 
back disorder on the basis of in-service incurrence.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, STRs reveal treatment for approximately one 
month in May 1988 for low back pain.  At that time the 
veteran was diagnosed with mechanical low back secondary to a 
lumbar strain.  He was placed on temporary light duty and was 
prescribed medication.  There were notations in May 1988 that 
the disorder was resolving.  However, during his STR 
separation examination dated in September 1989, he still 
reported recurrent mechanical low back pain.  Notwithstanding 
his subjective complaints, the military examiner found no 
evidence of a low back disorder.  But it does not appear that 
X-rays of the low back were performed at that time.    

Post-service, the veteran maintains that he has experienced 
low back pain since his separation from service in 1990, but 
it was not severe enough for him to seek medical treatment 
until 2003.  See November 2008 hearing testimony at pages 3-
4, 15.  A private January 2004 magnetic resonance imaging 
(MRI) report of the lumbar spine, in addition to an October 
2003 private X-ray report revealed diagnoses of degenerative 
spurring, ankylosing spondylitis, and congenital spinal 
stenosis.  Subsequently, private and SSA records disclose 
that in February 2005, the veteran further aggravated his low 
back after a motor vehicle accident.  After this accident, 
the veteran reports increased back pain, even undergoing 
physical therapy at a private chiropractor.  He is receiving 
retirement disability benefits from his post-service employer 
after retiring due to his low back disorder in August 2005.  
At the hearing, his representative asserted that his earlier 
in-service treatment for mechanical low back pain was the 
first sign of his current post-service diagnoses. 
  
Based on the Court's recent decision in McLendon, a medical 
examination and opinion is required in this case to determine 
the nature and etiology of his current low back disorder(s).  

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the veteran to be scheduled 
for a VA pulmonary/respiratory 
examination by an appropriate physician 
to determine the nature and etiology of 
any asbestos-related lung disorder 
present.  The veteran is hereby advised 
that failure to report for a scheduled 
VA examination without good cause shown 
may have adverse consequences for his 
claim.  All indicated tests and studies 
(including X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  
The examiner should be a physician who 
has not previously examined the 
veteran.  The claims folder must be 
made available for review and the 
examination report must state whether 
such review was accomplished. 

      Based on a comprehensive review of 
the claims folder, as well as a current 
physical examination of the veteran, 
the examiner is asked to provide a 
diagnosis for any respiratory disorder 
present.  The examiner should also 
provide an opinion as to whether it is 
at least as likely as not (a 50 percent 
probability) that any current 
respiratory disorder is related to his 
military service, to include his 
confirmed in-service asbestos exposure.  
In making this determination, the Board 
emphasizes to the examiner that the 
veteran's STRs and SPRs clearly 
demonstrate in-service exposure to 
asbestos.  In addition, any possible 
post-service exposure to asbestos as 
the result of the veteran's employment 
from 1994 to 2005 as a general 
maintenance worker for ship and 
submarine repairs should also be 
clearly discussed.  The examiner's 
attention is also specifically directed 
to the private MDSI examination dated 
in October 2006, associated with his 
SSA claim, which diagnosed the veteran 
with "restrictive lung disease 
secondary to asbestos."  

      The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The examiner 
should include a complete explanation 
with his or her opinion, based on 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, the examination 
report should so state.  

2.	Then arrange for the veteran to undergo a 
VA orthopedic examination to determine 
the nature and etiology of his current 
low back disorder(s).  The veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without 
good cause, may have adverse consequences 
for his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  And the 
claims file, including a complete copy of 
this remand, must be made available for 
review of the veteran's pertinent medical 
history - including, in particular, the 
records of the treatment in question.  
The examination report must state whether 
such review was accomplished.  

Based on the results of this evaluation 
and comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that any current 
low back disorder is related to his in-
service May 1988 treatment for a lumbar 
strain.  In making this determination, 
it is noted that post-service, even 
prior to his documented low back injury 
from a motor vehicle accident in 
February 2005, the veteran was diagnosed 
with low back degenerative spurring, 
ankylosing spondylitis, and congenital 
spinal stenosis in 2003 and 2004.  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	Then readjudicate the claims of service 
connection for a lung disorder due to 
asbestos exposure and for a low back 
disorder, in light of the additional 
evidence obtained since the September 
2008 supplemental statement of the case 
(SSOC).  If these claims are not granted 
to the veteran's satisfaction, send him 
and his representative another SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
these claims.
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




